Citation Nr: 0616335	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died in April 1985.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2003, the Board 
remanded the case for additional development, and it is again 
before the Board for further appellate consideration.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a July 1985 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant did not file 
a notice of disagreement (NOD) within one year of such 
notification.

2.  The evidence associated with the claims files since the 
July 1985 RO decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.



CONCLUSION OF LAW

1.  The July 1985 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the July 1985 RO decision is 
not new and material, and the appellant's claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a September 2001 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but did not 
explicitly ask the appellant to provide "any evidence in 
[her] possession that pertains" to her claim prior the 
initial RO decision.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2001 letter informed 
the appellant what additional information or evidence was 
needed to support her claim and informed her that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Finally, in an April 2004 letter, the 
appellant was asked to submit to the RO any evidence or 
information in her possession pertaining to her claim.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2005)).  Because the appellant's 
request to reopen the previously denied claim of service 
connection was received before August 29, 2001, these 
regulatory provisions do not apply.  The Secretary is not 
required to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that new and material evidence 
has not been receive to reopen the claim of service 
connection for the cause of the veteran's death, no effective 
date or disability rating will be assigned, so there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.
 
Service medical and personnel records, VA medical records and 
an examination report, non-VA medical records, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The veteran's death certificate lists respiratory arrest, 
pneumonia and glioma (brain tumor) as the cause of the 
veteran's death.  The appellant contends that the veteran's 
terminal brain tumor was related to an injury he suffered in 
service.  

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, the Board observes that, in a July 1985 
rating decision, the RO denied service connection for the 
cause of the veteran's death, stating that service medical 
records did not mention any disorders which could be related 
to the veteran's brain tumor which caused his death.  Since 
the appellant did not file an NOD with that decision within 
one year of notification, it became final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a) (2005), 20.1103 (2004).  
In a December 2001 rating decision, the subject of this 
appeal, the RO determined that no new and material evidence 
had been received to reopen the appellant's claim.  The 
appellant perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection for 
the cause of the veteran's death.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for that final disallowance of the claim. Id.

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence to reopen the appellant's claim for service 
connection for the cause of the veteran's death has not been 
received.  

The evidence received since the July 1985 rating decision 
includes an April 2002 lay statement from the appellant 
identifying where the veteran had received medical treatment 
and asserting that the veteran's brain tumor was a result of 
an injury he suffered in service, and responses from VA 
medical centers indicating that no records were available 
including archived records.  The Board observes that, where 
records are unavailable, 'VA has no duty to seek to obtain 
that which does not exist.'  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).

In her April 2002 statement, the appellant asserts that the 
veteran's brain tumor is 100 per cent service-connected.  It 
appears that the appellant is referring to that part of an 
October 1982 rating decision which lists the brain tumor as 
"NSC."  But, the Board observes that "NSC" means that the 
veteran's tumor is a nonservice-connected disability which 
was rated at 100 per cent solely for purposes of providing 
nonservice-connected pension, not disability compensation.  
Further, the Board notes that the veteran's only service-
connected disability was psychoneurosis (anxiety reaction) 
and that his nonservice-connected brain tumor did not 
manifest itself until 1982, more than thirty five years after 
discharge from the service. 

As to the appellant's own statements, the Board finds they 
are not material as such lay opinions are not probative as to 
the question of causation or diagnosis.  In her statements, 
the appellant contends that the veteran's brain tumor was 
caused by an injury he suffered while in service; however, no 
competent medical evidence has been submitted to support this 
contention.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish a 
medical nexus or the presence of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim). Accordingly, the appellant's request to reopen a 
claim of entitlement to service connection the cause of the 
veteran's death is denied.  38 C.F.R. § 3.156 (2005).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for cause of death is 
not reopened.  The appeal is denied.  



	                        
____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


